Exhibit 99.1 ZIZZAZ, LLC FINANCIAL STATEMENTS AUGUST 26, 2011 (INCEPTION) TO DECEMBER 31, 2011 CONTENTS Page(s) Report of Independent Registered Public Accounting Firm 1 Balance Sheet as of December 31, 2011 2 Statement of Operations for the Period August 26, 2011 (Inception) to December 31, 2011 3 Statement of Changes in Members’ Equity for the Period August 26, 2011 (Inception) to December 31, 2011 4 Statement of Cash Flows for the Period August 26, 2011 (Inception) to December 31, 2011 5 Notes to Financial Statements
